

Exhibit 10.4


NOTICE OF CONFIDENTIALITY RIGHTS:  IF YOU ARE A NATURAL PERSON, YOU MAY REMOVE
OR STRIKE ANY OR ALL OF THE FOLLOWING INFORMATION FROM ANY INSTRUMENT THAT
TRANSFERS AN INTEREST IN REAL PROPERTY BEFORE IT IS FILED FOR RECORD IN THE
PUBLIC RECORDS: YOUR SOCIAL SECURITY NUMBER OR YOUR DRIVER’S LICENSE NUMBER.


EXTENSION OF REAL ESTATE NOTE AND LIEN




THE STATE OF TEXAS
KNOW ALL MEN BY THESE PRESENTS:
COUNTY OF CAMERON


That SOUTH PADRE ISLAND DEVELOPMENT, L.L.C. FORMERLY KNOWN AS SOUTH PADRE ISLAND
DEVELOPMENT, L.P. of CAMERON County, Texas, herein called the undersigned, being
legally obligated to pay the hereinafter described promissory Note and who, if
not presently primarily liable for the payment of said Note, does hereby
expressly assume the payment thereof, said Note being in the original principal
sum of ONE MILLION FIVE HUNDRED SEVEN THOUSAND DOLLARS AND NO/100THS
($1,507,000.00) dated December 19, 2003, executed by SOUTH PADRE ISLAND
DEVELOPMENT, L.P., payable to the order of TEXAS STATE BANK and secured by a
Deed of Trust dated December 19, 2003, recorded in Document #00070131, Volume
9730, Page 70, in the Official Records of Cameron County, Texas, said Note and
Lien being extended by Extension of Real Estate Note and Lien effective May 1,
2008, recorded in Document #2008-00026322, Volume 15134, Page 146, of the
Official Records of Cameron County, Texas; and Extension of Real Estate Note and
Lien effective July 1, 2008, recorded in Document #____________, Volume
_________, Page _______, of the Official Records of Cameron County, Texas; said
Note being secured by the liens therein created or mentioned against the
following property, to-wit:


Lots H45, H47, H56, H-57, H60, H61 and H62, The Harbor Block 7 Subdivision, a
Subdivision in the Town of Laguna Vista, Cameron County, Texas, according to the
map or plat thereof recorded in Cabinet 1, Slot 2550-A, Map Records of Cameron
County, Texas; reference to which is here made for all purposes.


Lots H63, H64, H65, H66, H67, H68, H69, H70, H71, H72, H73, H74, B15, B16 and
B17, The Harbor Block 9 Subdivision, a Subdivision in the Town of Laguna Vista,
Cameron County, Texas, according to the map or plat thereof recorded in Cabinet
1, Slot 2550-B, Map Records of Cameron County, Texas; reference to which is here
made for all purposes.


The above mentioned lots were re-subdivided out of the following tracts:
 
Tract I:


Lots One (1) and Two (2), Block Six (6), and all of Block Seven (7), South Padre
Island Golf Community Parcel 7 Subdivision, a Subdivision in the Town of Laguna
Vista, Cameron County, Texas, according to the map or plat thereof recorded in
Cabinet 1, Slot 2233-A & B, of the Map Records of Cameron County, Texas.


Tract II:


Being a 0.365 acre tract of land out of the existing Roadway Easement out of
South Padre Island Golf Community Parcel 7, recorded in Cabinet 1, Slot 2233-A
and 2233-B, Map Records of Cameron County, Texas; and said 0.365 acre tract of
land being more particularly described as follows:


COMMENCING at the South corner of Lot 2, Block 6 of said South Padre Island Golf
Community Parcel 7, and being the North boundary of Block 7 of said South Padre
Island Golf Community Parcel 7, for a corner and POINT OF BEGINNING of the tract
herein described:


THENCE leaving the South corner of Lot 2, Block 6 along the North boundary of
Block 7 of said South Padre Island Golf Community Parcel 7, South 54 degrees 36
minutes 33 seconds West a distance of 48.97 feet to the West corner of said
Block 7, being on the North Right of Way line of F.M. 510 (having 100.0 feet of
Right of Way), said point being on a curve to the left, for a corner of the
tract herein described;

 

 
1
 
 

 
THENCE, along the North right of Way Line of said F.M. 510 and along said curve
to the left, with a radial bearing of South 54 degrees 37 minutes 14 seconds
West, a radius of 2343.36 feet, with a delta angle of 6 degrees 41 minutes 57
seconds, an arc length of 273.99 feet (Chord: North 38 degrees 43 minutes 44
seconds West, 273.84 feet), to a point on the North Right of Way of said F.M.
510, for a corner of the tract herein described;


THENCE leaving the North Right of Way Line of said F.M. 510, North 47 degrees 55
minutes 17 seconds East a distance of 61.95 feet to a point on the West boundary
of a 10.00 foot Utility Easement as shown on the recorded plat of South Padre
Island golf Community Parcel 7, for a corner of the tract herein described;


THENCE along the West boundary of said 10.00 foot Utility Easement, South 82
degrees 38 minutes 38 seconds East a distance of 110.44 feet to a point on the
North boundary of Lot 1, Block 6, of said South Padre Island Golf Community
Parcel 7, for a corner of the tract herein described;


THENCE along the North boundary of Lot 1, Block 6 of said South Padre Island
golf Community Parcel 7, South 54 degrees 47 minutes 49 seconds West a distance
of 58.18 feet to a point being the Northwest corner of Lot 1, Block 6 of said
South Padre Island Golf Community Parcel 7 and being on a curve to the right,
for a corner of the tract herein described;
 
THENCE along said curve to the right along the West boundary of Lot 1, Block 6
of said South Padre Island Golf Community Parcel 7, with a radial bearing of
North 69 degrees 41 minutes 37 seconds East, a radius of 146.86 feet, with a
delta angle of 18 degrees 16 minutes 49 seconds, an arc length of 46.86 feet
(Chord:  South 29 degrees 26 minutes 47 seconds East, 46.66 feet) to the point
of curvature of a curve to the left, for an angle point of the tract herein
described;


THENCE continuing along the West boundary of Lot 1, Block 6 of said South Padre
Island Golf Community Parcel 7, and along said curve to the left, with a radial
bearing of South 50 degrees 50 minutes 40 seconds West, a radius of 2392.37
feet, with a delta angle of 3 degrees 45 minutes 53 seconds, at an arc length of
30.36 feet, passing the common corner of Lot 1 and Lot 2, Block 6 of said South
Padre Island Golf Community Parcel 7, for a total arc length of 157.18 feet, to
the POINT OF BEGINNING, containing 0.365 acres of land, more or less.


AND who now desires to extend or rearrange the time or manner of payment of said
Note and to extend and carry forward said liens on said property, and


WHEREAS, COMPASS BANK (formerly known as Texas State Bank), the legal owner and
holder of said note and of the liens securing the same, in consideration of the
premises and at the request of the undersigned, has agreed to extend or
rearrange the time or manner of payment of said note as hereinafter provided;



 
2
 
 
 
NOW, THEREFORE, in consideration of the extension or rearrangement of the time
or manner of payment of said Note as hereinafter set forth by the legal owner
and holder thereof, the undersigned hereby renews said Note and the indebtedness
and promises to pay to the order of COMPASS BANK, at its office in the City of
Harlingen, Cameron County, Texas, the sum of FOUR HUNDRED FIFTY-THREE THOUSAND
THREE HUNDRED AND 79/100THS DOLLARS ($453,300.79), being the present unpaid
balance of said Note, together with interest thereon at the variable rate of
WALL STREET JOURNAL PRIME INTEREST RATE (WSJ) percentum per annum, provided,
however, that the interest rate prior to maturity shall not at any time be less
than a Floor Rate of Six Percent (6.00%) and not be higher than a Ceiling Rate
of Eighteen percent (18%) percentum per annum from the date hereof and to accrue
on a 360-day year until maturity.  Principal and interest shall be payable at
115 East Van Buren, Harlingen, Texas 78550.  The principal indebtedness and
accrued interest thereon shall bear interest after maturity at the maximum rate
allowed by law.  
 
The term “Prime Interest Rate” as used in this Note means a per annum interest
rate equal to the “Prime Rate” as published each day by the Wall Street Journal
in its “Money Rates” section, and if more than one such rate is published, then
the highest such rate on any day when the Wall Street Journal is not published
or a prime rate is not published under the Money Rates section thereof, then the
prime rate published for the preceding publication date of the Wall Street
Journal shall apply.  Should the method of establishing the prime interest rate,
or the publication of such prime rate, cease or be abolished, then the prime
interest rate used for the balance of the term of this note shall be that
interest rate established, adopted or used by Holder as its prime or base
interest rate. The applicable Note Rate shall be adjusted with each change in
the Prime Rate and shall be effective until the effective date of the next
change in the prime rate.  Both principal and interest are payable at 115 East
Van Buren, Harlingen, Cameron County, Texas  78550.  The principal indebtedness
and accrued interest thereon shall bear interest after maturity at the maximum
rate allowed by law.


The unpaid principal and interest shall be payable as follows:


PRINCIPAL SHALL BE DUE ON OR BEFORE MAY 1, 2010.  INTEREST ACCRUING ON THE
UNPAID PRINCIPAL BALANCE SHALL BE DUE AND PAYABLE MONTHLY BEGINNING JUNE 1,
2009, AND CONTINUING ON THE SAME DAY OF EACH CONSECUTIVE MONTH.


Note payments are payable on their due date (s), and, except as otherwise
required by law and/or the loan documents, the holder hereof may, following
default, exercise all rights and remedies available to it by law, contract
and/or equity.


In addition to any other rights and remedies available to the holder hereof, on
and after the date hereof, the undersigned further agrees, that at the option of
the holder hereof, a one-time “late charge” may be collected by the holder
hereof from the undersigned on each delinquent payment in an amount equal to
five percent (5%) of the amount of any payment not made within ten (10) days of
its due date.  The “late charge” may be imposed without notice to the
undersigned, and shall be immediately due and payable.


 

 
3
 
 
 
It is agreed that the “late charge” is not interest, but rather a reasonable
amount paid to the holder hereof to compensate it for any additional
administrative expenses and costs it incurs due to the undersigned’s failure to
make the note payment on its due date.  Payments made subsequent to the
incurrence of a “late charge” will be applied first to any due regularly
scheduled payments in order of their due date and any remaining funds paid will
be applied to any accrual late fees then in accordance with other terms of the
note.


If a “late charge” is imposed by the holder hereof on a delinquent payment, the
unpaid principal owing on the note will continue to accrue interest at the
contract interest rate as provided in the note, and no interest will accrue on
any delinquent interest associated with the delinquent payment.
 
If a “late charge” is not assessed by the holder hereof, the delinquent payment,
at the option of the holder hereof, shall accrue interest at the default
interest rate, as provided in the note, from the date the payment was due until
it is paid.  In the event a default rate is not specified in the note, then on
and after the date hereof, the default rate, at the option of holder hereof,
shall be the maximum rate per annum allowed by law.


From and after the maturity date and/or acceleration date of the note, all
unpaid principal, together with accrued interest, shall bear interest at the
default interest rate as provided in the note.


The undersigned hereby extends said liens and security interests on said
property until said indebtedness and Note as so renewed and extended has been
fully paid, and agrees that such extension or rearrangement shall in no manner
affect or impair said Note or the liens and security interests securing the same
and that said liens and security interest shall not in any manner be waived,
which are acknowledged by the undersigned to be valid and subsisting, and the
undersigned further agrees that all terms and provisions of said original Note
and of the instrument or instruments creating or fixing the liens securing the
same shall be and remain in full force and effect as therein written, except as
otherwise expressly provided herein.


In consideration of the benefits received, the undersigned hereby waives,
releases and terminates all claims, or right to claim whether known or unknown,
that Compass Bank, or any predecessor as owner and holder of the Note, or any
other party has charged, collected or received usurious interest under the Note
or any other document relating to the Note, and hereby waives and releases any
right or power to bring any claim based on any claim of usury.


 
4


 
In consideration of (i) the modification of certain provisions of the Note, as
herein provided, and (ii) the other benefits received by the undersigned
hereunder, the undersigned hereby RELEASES, RELINQUISHES and forever DISCHARGES
Compass Bank, as well as its predecessors, successors, assigns, agents,
officers, directors, employees and representatives, of any from any and all
claims, demands, actions and causes of action of any and every kind or
character, whether known or unknown, present or future, which the undersigned
may have against Compass Bank, and its predecessors, successors, assigns,
agents, officers, directors, employees and representatives, arising out of or
with respect to any and all transactions relating to the Note or any other
document relating to the Note, occurring prior to the date hereof, including any
loss, cost of damage, or any kind or character, arising out of or in any way
connected with or in any way resulting from the acts, actions or omissions of
Compass Bank, and its predecessors, successors, assigns, agents, officers,
directors, employees and representatives, including any breach of fiduciary
duty, breach of duty, breach of any duty of fair dealing, breach of confidence,
beach of funding commitment, undue influence, duress, economic coercion,
conflict of interest, negligence, bad faith, malpractice, violations of the
Racketeer Influenced and Corrupt Organization Act, intentional or negligent
infliction of mental distress, tortuous interference with contractual relations,
tortuous interference and corporate governance or prospective business
advantage, breach of contract, deceptive trade practices, liable, slander,
conspiracy or any claim for wrongfully accelerating the Note or wrongfully
attempting to foreclose on any collateral relating to the Note, but in each case
only to the extent permitted by applicable law.

 
BALLOON NOTE WARNING


THIS LOAN IS PAYABLE IN FULL ON OR BEFORE MAY 1, 2010.  AT MATURITY, YOU MUST
REPAY THE ENTIRE PRINCIPAL BALANCE OF THE LOAN AND UNPAID INTEREST THEN
DUE.  THE BANK IS UNDER NO OBLIGATION TO REFINANCE THE LOAN AT THAT TIME.  YOU
WILL, THEREFORE, BE REQUIRED TO MAKE PAYMENT OUT OF OTHER ASSETS THAT YOU MAY
OWN, OR WILL HAVE TO FIND A LENDER, WHICH MAY BE THE BANK YOU HAVE THIS LOAN
WITH, WILING TO LEND YOU THE MONEY.  IF YOU REFINANCE THIS LOAN AT MATURITY, YOU
MAY HAVE TO PAY SOME OR ALL OF THE CLOSING COSTS NORMALLY ASSOCIATED WITH A NEW
LOAN EVEN IF YOU OBTAIN REFINANCING FROM THE BANK.


NOTICE
 
IN EXECUTING THIS EXTENSION OF REAL ESTATE NOTE AND LIEN THE UNDERSIGNED HEREBY
ACKNOWLEDGES THAT THIS EXTENSION OF REAL ESTATE NOTE AND LIEN SUPERSEDES ALL
PRIOR WRITTEN AND ORAL CONTRACTS AND UNDERSTANDINGS RELATED TO THE NOTES AND THE
RENEWAL AND EXTENSION OF PROMISSORY NOTE DESCRIBED HEREIN.  THIS EXTENSION OF
REAL ESTATE NOTE AND LIEN HEREWITH REPRESENTS THE FINAL AGREEMENT BETWEEN THE
PARTIES HERETO AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS
OR SUBSEQUENT ORAL AGREEMENTS OF UNDERSTANDINGS OF THE PARTIES, THE UNDERSIGNED
ACKNOWLEDGES THAT NO UNWRITTEN ORAL AGREEMENTS EXIST BETWEEN THE PARTIES.


Effective this 1st  day of May, 2009.
 


SOUTH PADRE ISLAND DEVELOPMENT, LLC
 
COMPASS BANK
FORMERLY KNOWN AS SOUTH PADRE ISLAND
   
DEVELOPMENT, L.P.
               
By: /s/ JUSTIN L. AWTREY
 
________________________________
      Justin L. Awtrey, Vice President
   





 
5
 
 

(Corporate Acknowledgment)
STATE OF TEXAS
'

'
COUNTY OF CAMERON
'



This instrument was acknowledged before me on the _______ day of June, 2009, by
Justin L. Awtrey, as Vice-President on behalf of SOUTH PADRE ISLAND DEVELOPMENT,
LLC, FORMERLY KNOWN AS SOUTH PADRE ISLAND DEVELOPMENT, L.P.


__________________________________________
Notary Public, State of Texas










(Corporate Acknowledgment)
STATE OF TEXAS
'

'
COUNTY OF CAMERON
'



This instrument was acknowledged before me on the ________________ day of June,
2009, by ____________________________________, as
_______________________________________ on behalf of COMPASS BANK, A BANKING
CORPORATION.


__________________________________________
Notary Public, State of Texas












6